ORDER

PER CURIAM.
United States Fire Insurance Company (“U.S.Fire”) appeals from the trial court’s judgment in favor of Louis White (‘White”) on White’s breach of contract *364action and denying its Motion for Judgment Notwithstanding the Verdict because: (1) White failed to make a sub-missible case for U.S. Fire’s breach of contract due to his failure to accept U.S. Fire’s settlement offer within a reasonable period of time; and (2) White’s verdict-directing instruction did not require the jury to specifically find that White’s acceptance had to be made within a reasonable period of time.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The judgment of the trial court is affirmed. No precedential or jurisprudential purposes would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).